     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 1 of 7 Page ID #:1




 1
     Robert Amador, Esq. (State Bar #269168)
     Centennial Law Offices
 2   9452 Telephone Rd. 156
 3   Ventura, CA 93004
     (888)308-1119 ext. 11
 4
     (888) 535-8267 fax
 5   R.Amador@centenniallawoffices.com
 6   Attorney for Plaintiff
     SEAN WILCZAK
 7

 8

 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     SEAN WILCZAK,                            )
                                              )   Case No.
12                                            )
                 Plaintiff,                   )
13                                            )   COMPLAINT
     v.                                       )
14                                            )   1.) FAIR DEBT COLLECTION
     CMRE FINANCIAL SERVICES,                 )   PRACTICES ACT (15 U.S.C. 1692 et
15                                            )   seq.)
     INC.; and                                )
16
     DOE 1-5                                  )   2.) ROSENTHAL FAIR DEBT
                                              )   COLLECTION PRACTICES ACT
17                                            )   VIOLATIONS (Cal. Civ. Code § 1788
     .,………….Defendants.                       )   et seq.).
18                                            )
19                                                DEMAND FOR JURY TRIAL
20

21
           1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15
22

23   U.S.C. 1692 et seq. (“FDCPA”) and the Rosenthal Fair Debt Collection Practices
24
     Act, Cal. Civ. Code § 1788 et seq.
25

26

27
                              JURISDICTION AND VENUE
28



                                             1
     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 2 of 7 Page ID #:2




 1
           2.     This Court exercises jurisdiction under 15 U.S.C. § 1692k and 28
 2   U.S.C. §§ 1331, 1337, and 1367. This District is of proper venue as Plaintiff is a
 3
     resident within this District and Defendants engaged in the actions alleged herein
 4

 5   while Plaintiff so resided.
 6

 7

 8                                        PARTIES
 9
           3.     Plaintiff, SEAN WILCZAK (hereinafter “Plaintiff” or “Mr.
10
     Wilczak”), is a natural person residing in Santa Barbara, California. Defendant
11

12   CMRE FINANCIAL SERVICES, INC. is a California corporation believed to
13
     maintain its principle place of business at 3075 E. Imperial Hwy. #200 in Brea,
14

15   CA.
16
           4.     Plaintiff is ignorant of the true names and capacities of the defendants
17

18
     sued herein as DOE 1-5, and therefore sues these defendants by such fictitious

19   names. Plaintiff will amend this Complaint to allege the true names and capacities
20
     once ascertained. Plaintiff believes and thereon alleges that the fictitiously named
21

22   defendants are responsible in some manner for the occurrences herein alleged, and
23
     that such defendants are responsible to Plaintiff for damages and/or monies owed.
24

25         5.      CMRE FINANCIAL SERVICES, INC. and DOE 1-5 shall hereafter
26
     be jointly referred to as “Defendants.”
27

28



                                               2
     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 3 of 7 Page ID #:3




 1
           6.     Defendants regularly operate as third-party debt collectors and are
 2   “debt collectors” as defined by 15 U.S.C. 1692a and Cal. Civ. Code § 1788.1(c).
 3

 4

 5                             FACTUAL ALLEGATIONS
 6
           7.     On or about June 27, 2019, Defendants began an attempt to collect a
 7

 8   consumer debt Mr. Wilczak allegedly owed.
 9
           8.     On July 9, 2020, Mr. Wilczak called Defendants and spoke with a
10
     collector later identified as Juana Blake. Without identifying herself or disclosing
11

12   that CMRE is a debt collector, Ms. Blake asked if Mr. Wilczak had an account
13
     number to reference. Once the account was found, Ms. Blake claimed that Mr.
14

15   Wilczak owed $45.91 on a medical bill. Mr. Wilczak informed her that his
16
     insurance company was responsible for the balance. Mr. Wilczak added that he
17

18
     would like to dispute the debt and "put in a cease and desist". Ms. Blake

19   responded: “Even if you put in a dispute, that is not going to stop us from
20
     collecting the debt.” Mr. Wilczak stated that he does not think that is how it works
21

22   and that CMRE needs to provide him “documentation proving that this is my
23
     debt.” Ms. Blake argued the matter, stating: “You can believe whatever you want
24

25   to believe, we're still going to collect this debt.” Mr. Wilczak then asked to speak
26
     to a supervisor. Ms. Blake put him on hold and then disconnected the call. Mr.
27
     Wilczak called back, asked for a supervisor, and ultimately identified Juana Blake
28



                                             3
     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 4 of 7 Page ID #:4




 1
     as the person he had initially spoke with.
 2         9.      During the course of Mr. Wilczak's July 9, 2020 telephone call with
 3
     Juana Blake, Ms. Blake failed to inform Mr. Wilczak that Defendants are debt
 4

 5   collectors and that any information obtained could be used for the purpose of debt
 6
     collection.
 7

 8         10.     Mr. Wilczak was harassed and concerned by Defendants' debt
 9
     collection activities, particularly his communication with Defendants in which
10
     Defendants failed to identify themselves as debt collectors and denied that they
11

12   would have to provide verification of the alleged debt prior to continuing in their
13
     collection efforts. As a result, Mr. Wilczak retained counsel with Centennial Law
14

15   Offices.
16
           11.     As a direct result of the collection activity herein alleged, legal fees in
17

18
     the amount of $1,955.00 have been incurred.

19

20
                                    CAUSES OF ACTION
21

22                                          COUNT I
23
           12.     Plaintiff re-alleges paragraphs 1 through 11, inclusive, and by this
24

25   reference incorporate the same as though fully set forth herein. Plaintiff is
26
     informed and believes and herein alleges that Defendants, and each of them,
27
     violated 15 U.S.C. 1692e(11) by engaging in a communication with Plaintiff in
28



                                               4
     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 5 of 7 Page ID #:5




 1
     which Defendants failed to disclose that the communication was with a debt
 2   collector.
 3

 4

 5                                       COUNT III
 6
           13.    Plaintiff re-alleges paragraphs 1 through 11, inclusive, and by this
 7

 8   reference incorporate the same as though fully set forth herein. Plaintiff is
 9
     informed and believes and herein alleges that Defendants, and each of them,
10
     violated 15 U.S.C. 1692e by misrepresenting that Defendants could and would
11

12   continue with their debt collection activity without providing verification of the
13
     alleged debt even if Plaintiff disputed the alleged debt, which may necessarily
14

15   include a written dispute.
16

17

18
                                         COUNT IV

19         14.    Plaintiff re-alleges paragraphs 1 through 11, inclusive, and by this
20
     reference incorporate the same as though fully set forth herein. Plaintiff is
21

22   informed and believes and herein alleges that Defendants, and each of them,
23
     violated Cal. Civ. Code § 1788.17 by engaging in conduct prohibited by 15 U.S.C.
24

25   1692e by engaging in false, deceptive, or misleading representations in connection
26
     with the collection of a debt, including failing to disclose that a communication
27
     was with a debt collector, and that Defendants could and would continue with their
28



                                              5
     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 6 of 7 Page ID #:6




 1
     debt collection activity without providing verification of the alleged debt even if
 2   Plaintiff disputed the alleged debt.
 3

 4

 5                                 PRAYER FOR RELIEF
 6
     WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, as
 7

 8   follows:
 9
           1.) For statutory damages in the amount of $1,000 pursuant to 15 U.S.C.
10
           1692k(2);
11

12         2.) For statutory damages in the amount of $1,000 pursuant to Cal. Civ.
13
           Code § 1788.30(b);
14

15         3.) For $1,955.00 for legal costs incurred in responding to unlawful
16
           collection activity;
17

18
           4.) For prejudgment interest in an amount to be proved at time of trial;

19         5.) For attorney’s fees pursuant to 15 U.S.C. 1692(k) and Cal. Civ. Code §
20
           1788.30(c);
21

22         6.) For the costs of this lawsuit; and
23
           7.) For any other and further relief that the court considers proper.
24

25

26                                     JURY DEMAND
27

28         Plaintiff demands a jury trial.

                                              6
     Case 2:20-cv-05516-VAP-DFM Document 1 Filed 06/22/20 Page 7 of 7 Page ID #:7




 1

 2
     Date: June 22, 2020                     s/Robert Amador_______
                                             ROBERT AMADOR, ESQ.
 3                                           Attorney for Plaintiff Sean Wilczak
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                         7
